DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A Request for Continued Examination (RCE) under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/02/2021 has been entered.
This Action is responsive to the RCE filed 06/02/2021.  Claims 1, 3-9, 11-20, and 22-26 are pending.  Claims 1 and 17 have been written in independent form.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 USC § 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1, 3-8, 11-20, and 22-26 is/are rejected under 35 USC § 103 as being unpatentable over KONDO et al., U.S. Patent Application Publication 2014/0151501 A1 (hereinafter called KONDO), and further in view of Hussey, U.S. Patent Application Publication 2016/0052620 A1 (hereinafter called Hussey).
Regarding claim 1, KONDO teaches an aircraft comprising:
an aircraft structure (See e.g., FIG. 1; ¶ [0061]);
a plurality of separate structures …attached to the aircraft structure (See e.g., FIG. 1; ¶ [0045], where the landing gear and the door teach a plurality of separate structures attached to the aircraft structure);
a plurality of local hydraulic power packs (See e.g., FIG. 19 elements 71, 72, 33, 34; ¶ [0129]) providing pressurized hydraulic fluid for actuating two separate aircraft structures …, each local hydraulic power pack comprising a reservoir (See e.g., FIG. 19 element 81) for the hydraulic fluid and …one hydraulic pump (See e.g., FIG. 19 element 33) for pressurizing the hydraulic fluid; and
a plurality of hydraulic actuators (See e.g., FIG. 19 elements 21 & 23) for actuating two separate aircraft structures …,
wherein:
a combined flow of hydraulic fluid from the one … hydraulic pump provides the pressurized hydraulic fluid (See e.g., FIG. 19 element 33) for actuating the two separate surfaces …; 
(See e.g., FIGS. 1 & 19 elements 21 & 23); and
at least one of the plurality of aircraft structures is actuated using pressurized hydraulic fluid from at least two of the plurality of local hydraulic power packs (See e.g., FIG. 19 elements 71, 72, 33, 34, 81; ¶s [0045], [0129], & [0133]).
But, the disclosed embodiment in KONDO in the rejection hereinabove does not disclose each local hydraulic power pack comprising … two hydraulic pumps.
However, a different embodiment of KONDO teaches each local hydraulic power pack comprising … two hydraulic pumps (See e.g., FIG. 2 elements 33).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of KONDO to include each local hydraulic power pack comprising … two hydraulic pumps, to achieve the predictable result of increased redundancy and reliability, and because KONDO discloses that for FIGS. 2 and 19, any circuit configurations may be applicable to the circuit forming the EHA system of the landing gear retraction/extension mechanism and combined together (See e.g., KONDO ¶ [0164]).
But, KONDO does not teach a plurality of hydraulic actuators for actuating the two separate flight control surfaces attached to the aircraft structure.
However, Hussey teaches a plurality of hydraulic actuators (See e.g., FIG. 2 elements 202-206; ¶ [0041], “Each primary flight control surface actuator is implemented using an electro-hydraulic actuator assembly 202-206, although other types may be employed …”) for actuating the two separate flight control surfaces attached to the aircraft structure (See e.g., FIG. 1 & 2 elements 102-114; ¶s [0036], [0037], & [0039], “The primary flight control surfaces 102-106 control aircraft movements … The ”).
It would have been obvious to one of ordinary skill in the art, having the art of KONDO and Hussey before him, before the effective filing date of the claimed invention, to include in the hydraulic actuation system of KONDO a plurality of hydraulic actuators for actuating the two separate flight control surfaces attached to the aircraft structure, as taught in the analogous art of Hussey.  One would have been motivated to make such a combination to achieve the predictable result of using a flight control actuation system to command positions of flight control surfaces, as suggested in Hussey (See e.g., Hussey ¶ [0039]).
Regarding claim 3, KONDO, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33) is configured to combine the hydraulic fluid pressurized by both of the hydraulic pumps (KONDO See e.g., FIG. 2 elements 33).
Regarding claim 4, KONDO, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein in a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33), the reservoir is a common reservoir (KONDO See e.g., FIG. 2 element 81) that supplies both of the hydraulic pumps (KONDO See e.g., FIG. 2 elements 33).
Regarding claim 5, KONDO, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein in a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33), the hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) are configured to be driven by different power sources (KONDO See e.g., FIG. 2 elements 34)
Regarding claim 6, KONDO, as modified by Hussey in the rejections of claim 5 hereinabove, further teaches wherein each hydraulic pump (KONDO See e.g., FIG. 2 elements 33) is configured to be controlled using power from a respective one of the different power sources (KONDO See e.g., FIG. 2 elements 33 & 34).
Regarding claim 7, KONDO, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein in a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33), the hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) are configured to be electrically driven by respective motors powered by different electrical power busses (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus).
Regarding claim 8, KONDO, as modified by Hussey in the rejections of claim 7 hereinabove, further teaches comprising two power and control modules (Hussey See e.g., FIG. 3 elements 326, 328, 322, & 324) where each power and control module is associated with a respective one of the motors (KONDO See e.g., FIG. 2 elements 34) and is powered by a respective one of the different electrical power busses (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus).
Regarding claim 11, KONDO, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches the aircraft structure (KONDO See e.g., FIG. 1; ¶ [0061]) comprises … and a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33) … .
Although KONDO teaches an aircraft structure and a first of the plurality of local hydraulic power packs, KONDO is silent regarding where a first of the plurality of local 
However, Hussey teaches the aircraft structure (See e.g., FIGS. 1 & 2) comprises a wing (See e.g., FIG. 1 elements 105) and the actuator assembly (See e.g., FIG. 2 element 206) is disposed inside of the wing (See e.g., FIG. 2 element 206).  And, because both the actuator assembly of Hussey and a first of the plurality of local hydraulic power packs of KONDO perform the analogous functions of actuating various parts of an aircraft, it would have been obvious to one of ordinary skill in the art, having the art of KONDO and Hussey before him, before the effective filing date of the claimed invention, to include in the combined invention of KONDO and Hussey, the aircraft structure comprises a wing and a first of the plurality of local hydraulic power packs is disposed inside of the wing, to achieve the predictable result of minimizing piping needed in the wing to perform the required actuation functions.
Regarding claim 12, KONDO, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the two separate flight control surfaces include an aileron (Hussey See e.g., FIG. 1 element 106; ¶ [0036], “… an aileron 106 is disposed on each wing 105-1, 105-2.”).
Regarding claim 13, KONDO, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches wherein the aircraft structure comprises an empennage (Hussey See e.g., FIG. 1 elements 101, 102, 103, & 104).
Regarding claim 14, KONDO, as modified by Hussey in the rejections of claim 13 hereinabove, further teaches a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33), but KONDO is silent on where a first of the plurality of 
However, Hussey teaches a first of the plurality of local hydraulic power packs is disposed in an aft portion of the aircraft (See e.g., FIG. 2; element 204).  And because both the hydraulic actuator of Hussey and the local hydraulic power pack of KONDO perform the analogous functions of actuating various parts of an aircraft, it would have been obvious to one of ordinary skill in the art, having the art of KONDO and Hussey before him, before the effective filing date of the claimed invention, to include in the combined invention of KONDO and Hussey, a first of the plurality of local hydraulic power packs is disposed in an aft portion of the aircraft, to achieve the predictable result of applying better balanced forces to create improved effective stabilization.
Regarding claim 15, KONDO, as modified by Hussey in the rejections of claim 13 hereinabove, further teaches wherein the two separate flight control surfaces include an elevator (Hussey See e.g., FIG. 1 element 102).
Regarding claim 16, KONDO, as modified by Hussey in the rejections of claim 13 hereinabove, further teaches wherein the two separate flight control surfaces include a rudder (Hussey See e.g. FIG. 1 element 104).
Regarding claim 17, KONDO teaches an aircraft comprising:
an aircraft structure (See e.g., FIG. 1; ¶ [0061]);
…
…
a plurality of local hydraulic power packs (See e.g., FIG. 19 elements 71, 72, 33, 34; ¶ [0129]) configured to provide pressurized hydraulic fluid for actuating separate aircraft (See e.g., FIG. 19 element 81) for the hydraulic fluid and … one hydraulic pump (See e.g., FIG. 19 element 33) for pressurizing the hydraulic fluid; and
a plurality of hydraulic actuators (See e.g., FIG. 19 elements 21 & 23) for actuating the separate aircraft structures …,
wherein:
a combined flow of hydraulic fluid from the one … hydraulic pumps provides the pressurized hydraulic fluid (See e.g., FIG. 19 element 33) for actuating the separate aircraft structures …;
none of the plurality of hydraulic actuators is coupled to a central hydraulic system of the aircraft (See e.g., FIGS. 1 & 19 elements 21 & 23); and
at least one of the plurality of aircraft structures is actuated using pressurized hydraulic fluid from at least two of the plurality of the plurality of local hydraulic power packs (See e.g., FIG. 19 elements 71, 72, 33, 34, 81; ¶s [0045], [0129], & [0133]).
But, the disclosed embodiment in KONDO in the rejection hereinabove does not disclose each local hydraulic power pack comprising … two hydraulic pumps.
However, a different embodiment of KONDO teaches each local hydraulic power pack comprising … two hydraulic pumps (See e.g., FIG. 2 elements 33).  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first embodiment of KONDO to include each local hydraulic power pack comprising … two hydraulic pumps, to achieve the predictable result of increased redundancy and reliability, and because KONDO discloses that for FIGS. 2 and 19, any circuit configurations (See e.g., KONDO ¶ [0164]).
But, Kondo does not teach an empennage; a plurality of flight control surfaces attached to the empennage; a plurality of hydraulic actuators for actuating the flight control surfaces.
However, Hussey teaches an empennage (See e.g. FIG. 1 elements 101, 102, 103, & 104), a plurality of flight control surfaces attached to the empennage (See e.g. FIG. 1 elements 101, 102, 103, 104, & 106; ¶ [0036], “The elevators 102, the rudder 104, and the ailerons 106 are typically referred to as the primary flight control surfaces…”), a plurality of hydraulic actuators (See e.g., FIG. 2 elements 202-206; ¶ [0041], “Each primary flight control surface actuator is implemented using an electro-hydraulic actuator assembly 202-206, although other types may be employed …”) for actuating the flight control surfaces (See e.g., FIG. 1 & 2 elements 102-114; ¶s [0036], [0037], & [0039], “The primary flight control surfaces 102-106 control aircraft movements … The flight control surfaces 102-114 are moved to command positions via a flight control surface actuation system 200 …”).
It would have been obvious to one of ordinary skill in the art, having the art of KONDO and Hussey before him, before the effective filing date of the claimed invention, to modify the hydraulic actuation system of Hussey to include an empennage, a plurality of flight control surfaces attached to the empennage, a plurality of flight control surfaces attached to the empennage; and a plurality of hydraulic actuators for actuating the flight control surfaces, as taught in the analogous art of Hussey.  One would have been motivated to make such a combination to achieve the predictable result of using a flight control actuation system to command positions of flight control surfaces, as suggested in Hussey (See e.g., Hussey ¶ [0039]).
Regarding claim 18, KONDO, as modified by Hussey in the rejections of claim 17 hereinabove, further teaches wherein:
(Hussey See e.g., FIG. 1 element 102 located on first horizontal stabilizer 101-1; ¶ [0036]), a second elevator (Hussey See e.g., FIG. 1 element 102 located on second horizontal stabilizer 101-2; ¶ [0036]) and a rudder (Hussey See e.g. FIG. 1 element 104); and
the plurality of hydraulic actuators (Hussey See e.g., FIG. 2 elements 202-206; ¶ [0041], “Each primary flight control surface actuator is implemented using an electro-hydraulic actuator assembly 202-206, although other types may be employed …”) includes:
a first hydraulic actuator of the first elevator (Hussey See e.g., FIG. 2 element 202 located on the right horizontal stabilizer nearest the inboard position) and a first hydraulic actuator of the rudder (Hussey See e.g., FIG. 2 element 204, located furthest right) configured to be actuated via a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33);
a second hydraulic actuator of the first elevator (Hussey See e.g., FIG. 2 element 202 located on the right horizontal stabilizer nearest the outboard position), a second hydraulic actuator of the rudder (Hussey See e.g., FIG. 2 element 204, located furthest left) and a first hydraulic actuator of the second elevator (Hussey See e.g., FIG. 2 element 202 located on the left horizontal stabilizer nearest the inboard position) configured to be actuated via a second of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 72, 34, & 33); and
a second hydraulic actuator of the second elevator (Hussey See e.g., FIG. 2 element 202 located on the left horizontal stabilizer nearest the outboard position) and a third hydraulic actuator of the rudder (Hussey See e.g., FIG. 2 element 204, located furthest in the middle) are configured to be actuated via a third of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19; ¶ [0165]).
Regarding claim 19, KONDO, as modified by Hussey in the rejections of claim 18 hereinabove, further teaches wherein:
the aircraft structure (Hussey See e.g., FIGS. 1 & 2) comprises a wing (Hussey See e.g., FIG. 1 elements 105);
the plurality of local hydraulic power packs comprises a fourth local hydraulic power pack (KONDO See e.g., FIG. 19; ¶ [0165]) configured to provide pressurized hydraulic fluid for actuating an aileron of the aircraft (Hussey See e.g., FIG. 1 element 106).
But KONDO does not teach the fourth local hydraulic power pack being disposed inside of the wing.
However, Hussey teaches the actuator assembly disposed inside of the wing (Hussey See e.g., FIG. 2 element 206).  And, because both the actuator assembly of Hussey and the local hydraulic power pack of KONDO perform the analogous functions of actuating various parts of an aircraft, it would have been obvious to one of ordinary skill in the art, having the art of KONDO and Hussey before him, before the effective filing date of the claimed invention, to include in the combined invention of KONDO and Hussey, the fourth local hydraulic power pack being disposed inside of the wing, to achieve the predictable result of minimizing piping needed in the wing to perform the required actuation functions.
Regarding claim 20, KONDO, as modified by Hussey in the rejections of claim 18 hereinabove, further teaches the first, second and third local hydraulic power packs (KONDO as set forth in the rejection of claim 18 hereinabove), but KONDO is silent on where first, second and third local hydraulic power packs are disposed as set forth in the instant claim 
However, Hussey teaches the hydraulic actuator assemblies are disposed in an aft portion of the aircraft (See e.g., FIGS. 1 & 2 elements 202 & 204).  And because both the hydraulic actuator assemblies of Hussey and the local hydraulic power packs of KONDO perform the analogous functions of actuating various parts of an aircraft, it would have been obvious to one of ordinary skill in the art, having the art of KONDO and Hussey before him, before the effective filing date of the claimed invention, to include in the combined invention of KONDO and Hussey, the first, second and third local hydraulic power packs are disposed in an aft portion of the aircraft, to achieve the predictable result of applying better balanced forces to create improved effective stabilization.
Regarding claim 22, KONDO, as modified by Hussey in the rejections of claim 17 hereinabove, further teaches wherein each local hydraulic power pack (KONDO See e.g., FIG. 19 elements 71, 72, 33, 34; ¶ [0129]) is configured to combine the hydraulic fluid pressurized by both of its hydraulic pumps (KONDO See e.g., FIG. 2 elements 33).
Regarding claim 23, KONDO, as modified by Hussey in the rejections of claim 17 hereinabove, further teaches wherein the two hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) of each local hydraulic power pack (KONDO See e.g., FIG. 19 element 71, 72, 34, & 33) are driven by different power sources (KONDO See e.g., FIG. 2 elements 34).
Regarding claim 24, KONDO, as modified by Hussey in the rejections of claim 23 hereinabove, further teaches wherein each of the two hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) is configured to be controlled using power from a respective one of the different power sources (KONDO See e.g., FIG. 2 elements 33 & 34)
Regarding claim 25, KONDO, as modified by Hussey in the rejections of claim 17 hereinabove, further teaches wherein the two hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) of each local hydraulic power pack (KONDO See e.g., FIG. 19 element 71, 72, 34, & 33) are configured to be electrically driven by different motors powered by different electrical power busses (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus).
Regarding claim 26, KONDO, as modified by Hussey in the rejections of claim 25 hereinabove, further teaches comprising a power and control module (Hussey See e.g., FIG. 3 elements 326 & 322 or 328 & 324) associated with each of the motors (KONDO See e.g., FIG. 2 elements 34), and powered by a respective one of different power busses (KONDO See e.g., FIG. 2 elements 34, where each motor is shown with its respective power bus).


Claim 9 is/are rejected under 35 USC § 103 as being unpatentable over KONDO, and further in view of Hussey, and further in view of MASUTANI, U.S. Patent Application Publication 2014/0366522 A1 (hereinafter called MASUTANI).
Regarding claim 9, KONDO, as modified by Hussey in the rejections of claim 1 hereinabove, further teaches both hydraulic pumps (KONDO See e.g., FIG. 2 elements 33) of a first of the plurality of local hydraulic power packs (KONDO See e.g., FIG. 19 element 71, 34, & 33) and distribute the pressurized hydraulic fluid to the hydraulic actuators (KONDO See e.g., FIG. 19 elements 21 & 23).
But neither KONDO nor Hussey teaches a manifold.
(See e.g., FIGS. 4 & 7 elements 48 & 481; ¶s [0049] & [0072]).
It would have been obvious to one of ordinary skill in the art, having the art of KONDO, Hussey, and MASUTANI before him, before the effective filing date of the claimed invention, to include in the hydraulic actuation system of the combination of KONDO and Hussey a manifold, as taught in the analogous art of MASUTANI.  One would have been motivated to make such a combination to achieve the predictable result of reducing size and weight of the EHA, as suggested in MASUTANI (See e.g., MASUTANI ¶s [0030] & [0086]).

Response to Arguments
Applicant’s arguments with respect to claim(s) filed 06/20/2021 have been fully considered but are moot due to the new ground of rejection necessitated by amendment.

Conclusion
It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to TERRI L FILOSI whose telephone number is (571)270-1988.  The Examiner can normally be reached on Monday-Friday 7:00 AM-3:30 PM EST.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Timothy D Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TERRI L FILOSI/Examiner, Art Unit 364416 June 2021

/Nicholas McFall/Primary Examiner, Art Unit 3644